Citation Nr: 1737487	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-27 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for disability of the eyes, to include chronically dry eyes.

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for disability manifested by chest wall pain.

3.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for disability of the right wrist.

4.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for disability of the right knee.

5.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for disability of the ankles.

6.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for disability of the feet.

7.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of head injury.

8.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for tinnitus.

9.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for insomnia.

10.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for disability of the cervical spine.

11.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for disability of the shoulders.

12.  Entitlement to service connection for a disability manifested by chest wall pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied compensation pursuant to 38 U.S.C. § 1151 for disability of the eyes, to include chronically dry eyes; disability manifested by chest muscle pain; and disabilities of the right wrist, right knee, ankles, and feet.

In its March 2012 decision, the RO also denied service connection for disability manifested by chest muscle pain.  The Veteran initiated an appeal of that issue by way of a separate notice of disagreement (NOD) filed in September 2012; the matter was addressed in a July 2014 statement of the case (SOC) (although not listed as a separate issue); and the Veteran filed a substantive appeal in August 2014 that can reasonably be construed as encompassing the matter.  As such, the Board has jurisdiction to consider it.  38 U.S.C.A. § 7105.

In November 2012, the RO entered a rating decision that, in pertinent part, denied compensation pursuant to 38 U.S.C. § 1151 for additional disabilities; specifically, residuals of head injury, tinnitus, insomnia, and disabilities of the cervical spine and shoulders.  Although the Veteran submitted an NOD with respect to that decision in January 2013, she has not been furnished an SOC addressing those issues; and there is present indication on the record that the RO has plans to do so.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail, below.

In April 2013, the Veteran submitted a second NOD with respect to the RO's November 2012 rating decision.  It is not entirely clear whether the NOD was simply duplicative, or whether it was intended to initiate an appeal of that part of the RO's decision that reduced the Veteran's rating for service-connected disability of the thoracolumbar spine from 20 to 10 percent, effective September 27, 2012.  That matter is referred to the RO for clarification and further action, as appropriate.  See 38 C.F.R. § 19.26(b).

In October 2014, a VA Form 9 (Appeal to Board of Veterans' Appeals) was received at the RO addressing the matter of the Veteran's entitlement to a clothing allowance for 2013.  The record currently before the Board does contain a decision or any other jurisdictional documents pertaining to a claim for a clothing allowance.  However, it appears from the Board's Veterans Appeals Control and Locator System (VACOLS) that the Veteran filed an NOD with respect to such a claim in April 2014, that an SOC was furnished in September 2014, and that the appeal was closed in November 2104 for failure to file a timely substantive appeal (presumably, because the substantive appeal was submitted to the RO, and not the VA medical facility having jurisdiction over the claim).  This matter should be referred to the VA Medical Center (VAMC) in Bay Pines, Florida, for further review, as appropriate.

In October 2014, the Veteran raised the issue of her entitlement to service connection for disability of the neck.  Inasmuch as that issue has not been adjudicated by the agency of original jurisdiction (AOJ) in the first instance, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

In January 2015, November 2015, and January 2017, the Veteran submitted NODs with respect to AOJ rating decisions entered in December 2014, June 2015, and June 2016, respectively, that, in pertinent part, denied service connection for acute sinusitis (claimed as allergies), bilateral hearing loss, chronic fatigue, posttraumatic stress disorder, gastrointestinal disability, and periodontal disease (claimed as mouth infection).  Thus far, the Veteran has not been furnished an SOC addressing these matters.  See, e.g., 38 C.F.R. § 19.29.  However, it appears clear that the AOJ is aware of the NODs and is continuing to work on those appeal(s).  Therefore, they will not be remanded at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

In August 2016, the Veteran testified before the undersigned at a Board hearing held in Washington, D.C.  A transcript of that hearing has been associated with the record.

During the August 2016 hearing, the Veteran raised issues pertaining to her entitlement to service connection for disabilities for which service connection has not heretofore been adjudicated, including disabilities of the right wrist, ankles, and feet.  If the Veteran wishes to pursue a claim for service connection for these, or other, disabilities, she should file a formal application with the AOJ so that appropriate action can be taken.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160.

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


REMAND

When the Veteran filed a claim for pension in August 2005, she identified several care providers who had treated her for rheumatoid arthritis and injuries to her neck, back, and knee (the latter of which were apparently sustained in a motor vehicle accident in 2004); namely, Highlands Regional Medical Center, Florida Hospital, Central Florida Health Care (CFHC), First Health, CORA Rehabilitation, a Dr. Morris (from November 2004 to March 2005), Professional Medical Services, Pathology Associates of Sebring, Heritage Radiology, and Suncoast Advanced Radiology Associates.  The Veteran's pension claim was denied as a matter of law (due to lack of wartime service).  As such, no development was undertaken.  Because such records, if obtained, could bear on the outcome of the Veteran's present appeal(s), efforts should be made to procure them.  See 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA); apparently due, at least in part, to impairments attributable to rheumatoid arthritis.  Thus far, no attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure those records as well.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran appears to be receiving ongoing VA treatment.  VA has a duty to obtain the VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

In December 2011, a VA examiner opined that it was at least as likely as not that the chest pain of which the Veteran then complained was incurred in service.  On the current record, it is not clear whether the Veteran's chest pain can be properly attributed to a diagnosed or identifiable underlying malady or condition.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  This needs to be investigated.

As discussed above, the Veteran has filed a timely NOD with respect to matter of her entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional disabilities; specifically, residuals of head injury, tinnitus, insomnia, and disabilities of the cervical spine and shoulders.  See Introduction, supra.  To date, no SOC as to those issues has been furnished; and there is present indication on the record that the RO has plans to do so.  In Manlincon, supra, the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.

The claims for compensation under 38 U.S.C. § 1151 currently developed for appeal are inextricably intertwined with the additional § 1151 claims for which an SOC is being sought, inasmuch as both set of claims are premised on the same allegations of VA negligence.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the Board will defer final action on the currently developed claims until jurisdictional action on the additional claims has been completed.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide releases for relevant records of post-service treatment for rheumatoid arthritis and injuries to her neck, back, and knee prior to August 2005; and any other care providers who may possess new or additional evidence pertinent to the issues on appeal, to include any non-VA care providers who have provided relevant treatment since August 2005.  

She should specifically provide releases and the needed information to obtain records from Highlands Regional Medical Center, Florida Hospital, Central Florida Health Care (CFHC), First Health, CORA Rehabilitation, a Dr. Morris, Professional Medical Services, Pathology Associates of Sebring, Heritage Radiology, and Suncoast Advanced Radiology Associates.  

If she provides the necessary releases, take the necessary steps to obtain the records identified.  If any of the records sought are not available, the Veteran and her representative should be notified of the missing records, the efforts made to obtain them, and the future actions that will be taken.

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for disability benefits, to include decisions and any medical records considered in making that award.

Efforts to obtain the SSA records should continue until they are obtained; unless it is reasonably certain the evidence does not exist or that further efforts to obtain it would be futile.  .

If any of the records sought are not available, the Veteran and her representative should be notified of the missing records, the efforts made to obtain them, and the future actions that will be taken.

4.  Obtain records pertaining to any relevant VA treatment that are not already in the claims file.

5.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to have a VA examination of her chest.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the chest pain of which the Veteran has complained can be attributed to a diagnosed or identifiable underlying malady or condition.  If so, the malady or condition should be identified.

A complete medical rationale for all opinions expressed must be provided.

6.  Furnish an SOC to the Veteran and her representative, concerning the matter entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of head injury, tinnitus, insomnia, and disabilities of the cervical spine and shoulders.  These issues should not be certified to the Board for appellate review unless a timely substantive appeal is received.

7.  If any of the claims currently developed for appeal remain denied, issue a supplemental SOC (SSOC).  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

